Exhibit 10.2

 

 

October 14, 2016

 

Scott Davis

5127 Rowley Falls Ln

Sugar Land, TX 77479

 

 

Re: Amendment of Employment Letter

 

Dear Scott:

 

This letter constitutes an amendment, effective immediately, to the employment
letter between you and Synthesis Energy Systems, Inc. (the “Company”) dated
April 19, 2016 (the “Employment Letter”). Your title shall now be Chief
Accounting Officer and Corporate Secretary and you shall report to the Chief
Executive Officer of the Company. Upon approval from the Board of Directors, you
shall also serve as principal financial officer and principal accounting officer
of the Company. Your duties and responsibilities shall be such as is reasonably
assigned to you by the Chief Executive Officer. The Base Salary (as defined in
the Employment Letter) shall be increased to $200,000 per annum for the
remainder of the term of the Employment Letter. Pending approval by the
Compensation Committee, you shall also receive an award of restricted stock,
with an aggregate value of $50,000.00 and the number of shares determined in
accordance with the terms and conditions of the Company’s 2015 Long-Term
Incentive Plan, vesting in four equal annual installments beginning on the first
anniversary of the date hereof.

 

This letter does not affect any other terms of the Employment Letter. If you
have any questions regarding this matter, please let me know.

 

 



  SYNTHESIS ENERGY SYSTEMS, INC.       /s/ DeLome Fair   DeLome Fair   President
and Chief Executive Officer

 

Acknowledged and Agreed on

October 14, 2016

            /s/ Scott Davis     Scott Davis          



